Council Question Time
The next item is Question Time (B6-0018/2007).
The following questions are addressed to the Council.
Subject: Political crisis in Turkey and prospects of accession
In the last few days, in connection with the appointment of the President of the Republic, Turkey has fallen into a deep political crisis which gives rise to serious doubts about the functioning of its democratic institutions. The country's Constitutional Court has annulled the first round of the elections, a decision vigorously contested by the government. The Prime Minister has stated that the parliamentary system has been brought to a halt and he is calling for early elections, while the General Army Staff has issued a warning that it will intervene to prevent the election of the Islamist, Abdullah Gül, to the office of President.
What are the Council's views on this situation in a candidate country for accession to the EU? Does it share the opinion of the Commissioner responsible for enlargement, Mr Olli Rehn, that the armed forces should respect the independent role of the democratic process, that the EU is based on the principles of freedom, democracy, the rule of law and the sovereignty of political forces vis-à-vis the military, and his insistence that any country seeking accession to the EU must respect those principles, which are the key elements of the Copenhagen criteria? What impact does it believe such interventions by the military could have on the country's accession procedure? Does the Council have direct contacts with leading political figures in Turkey and what is their reaction?
Madam President, we are following developments in Turkey with close attention, and I would also like to remind the House of the Presidency's statement on 28 April of this year, in which we emphasised the need for the presidential elections to be conducted in line with the principles of democracy and the rule of law laid down in the constitution.
Generally speaking, it is worthy of note that negotiations were commenced with Turkey in 2005 on the basis that Turkey would meet sufficiently the political criteria laid down by the 1993 European Council in Copenhagen, on which membership of the EU is conditional, and one of which is that a country should demonstrate institutional stability as a guarantee for democratic order and the rule of law, for the safeguarding of human rights and for respect for, and the protection of, minorities. Over and above these, and in accordance with the framework for negotiations adopted by the Council in October 2005, the European Union expects Turkey to press on with its reform process and work towards making further improvements as regards respect for the principles of freedom, democracy and the rule of law, together with that for human rights and fundamental freedoms, including European court rulings on the subject.
The Council noted on 11 September 2006 that further considerable efforts would be needed in order to develop free expression of opinion, freedom of religion, the rights of women, minorities and trades unions, together with civilian control over the armed forces. These issues are discussed on a regular basis as part of the political dialogue with Turkey, and, since the Council expects the principles I have mentioned of the rule of law and the civilian control of the armed forces to be fully complied with in the current situation, the presidency will continue to keep a watchful eye on the progress of the Turkish elections.
(EL) Thank you very much, Minister, for setting out the preconditions laid down by the European Union for the integration of Turkey. However, I referred to the recent crisis, which could not have happened either in the countries of the European Union or in the candidate countries.
We are not accustomed to such crises in the candidate countries and I think that for us to simply - as you said - 'monitor' the situation is not enough. We too must account to the citizens of Europe for what we do in order to address the situation and we need to rattle Turkey's cage so that it finally follows the preconditions imposed in order for it to progress towards the European Union.
We are calling for a bit more than simple 'monitoring', Minister. Are you doing more?
In its talks with Turkey, the European Union has, I do believe, always acted with reference to the list of criteria to which I have just referred, and it also, on earlier occasions, highlighted ways in which the country might be given support and in which developments to that end might be set in motion within it.
I do believe that the European Union must be able to expect compliance with the framework requisite for accession and that, ultimately, the actors in Turkey become aware that decisions on such matters rest primarily with politicians rather than with the armed forces.
One important point - and one of which you will be aware - is that, in the course of this dispute, an appeal has been lodged with the Turkish constitutional court, and this - as the European Union has indeed stated - is the way down which the country must go. I do not believe that more can be done at the present time.
(DE) Mr President-in-Office of the Council, while your statements imply that a whole array of positions have been put on record by the Council and by the European Union, the reality is, however, that Cyprus, as a candidate for accession, failed to comply with these criteria in at least an equal number of instances.
While I am on the subject of Cyprus, would it not be possible for the European Union or the Council to become involved in ways more active than those you have announced. We are keeping a close eye on what is going on there.
(DE) While the AKP does describe itself as being in favour of the separation of religion and state set down in the Turkish constitution, it is nonetheless known to have taken initiatives that give cause to doubt the truth of that claim; for example, it has campaigned for the abolition of the ban on the headscarf and for more extensive Islamic instruction. To what degree does the Council share the concern expressed by critics of the creeping Islamicisation threatened by this party, and in what ways is this threat being considered in the course of the accession negotiations?
If I may begin with the last question, I can only reiterate that Turkey is perfectly well aware of what it has to do in the course of the negotiations on its accession, although that does not exclude the possibility of our not only observing critical developments, but also commenting on them in the course of dialogue. The Turks are quite well aware of that, and the Presidency does not at the present time have occasion to cancel the forthcoming talks or accession conferences with them.
In response to the second comment, I would like to say that we are not just observing; how, after all, is the European Union, having laid down the framework, supposed to remind Turkey of the undertakings it has made and of the criteria with which it must comply if not in dialogue? While the present government does indeed bear ultimate responsibility for the country, it has not changed the criteria; it is rather the case that other groups in the country have threatened to intervene if the result that emerges is not to their liking. One has to distinguish precisely who is responsible for the country, and, as we see it, that is still its democratically elected government.
Subject: Frontex activity on the Union's maritime borders
Given how effective the Frontex mechanism's activities in protecting the EU's Atlantic waters are proving, can the Council guarantee that Frontext activity along the Union's maritime borders will be ongoing?
I would refer the honourable Member to the explanations given to him in response to an oral question in the April question session, and would like to reiterate that the Presidency attaches great importance to the constant improvement of integrated border control at the external borders of the European Union and, in particular, to the reinforcement of the maritime external borders to the south.
Further to this, the Council has already stressed, in its conclusions on the reinforcement of the southern sea frontier on 5 and 6 October 2006, that Frontex has to be built up by means of additional personnel and increased budgetary resources. In order to improve Frontex' immediate response capability in emergency situations, the Commission put forward, in 2006, a proposal for the formation of rapid reaction border intervention teams.
The Council has had fruitful discussions with your House on this proposal, and your House voted on the text of the proposal on 26 April this year, so that the Council can adopt it at first reading. The Presidency's ambition is that the text should be able to be adopted by the Council over the next few weeks, so that the instrument can be applied over the coming summer period.
In accordance with its working programme for 2007, Frontex will, as well as completing the European Patrol Network, be carrying out a number of joint operations on the maritime borders, the number and location of which will be determined by its management board.
Finally, the Council wishes to stress that the Commission, in accordance with the Hague Programme, which the European Council adopted on 4 November 2004, will, before the end of this year, be submitting an evaluation report on the agency.
(ES) The President mentioned my question of last April. The FRONTEX system is effective, but the big problem is the interruption. A quick interruption of a couple of weeks has led to the arrival over recent weeks of over a thousand immigrants in the Canary Islands, with the whole dramatic situation that that implies.
Our concern is that that system should be permanent and I hope that, by means of the measures announced by the President-in-Office of the Council, that system will really be permanent, since each day or week without it may mean the deaths of hundreds of people in the waters of the Atlantic.
I can assure Mr Medina Ortega that I am well aware of the problem, for we too get to see these things in the media, and the people on the ground, too, are aware of what this means for the refugees and for those who have to look after them. I said back in April, in response to a question, that the protection of the external border is in the first instance a task for the Member State in question, while assistance may be sought from Frontex in a particular situation, in which case immediate response teams can also be formed. This all depends on the interaction between the relevant Member States and the Frontex agency itself.
The question was about the Atlantic, but I would like to bring to your attention the human tragedy, which is taking place as we speak, in the Mediterranean, where last weekend just one person survived from a boat carrying 29 people 75 nautical miles to the south of Malta. Yesterday 24 people were saved at sea and one person remained unaccounted for after a boat capsized. Also yesterday, another boat with 53 people on board went missing. It simply disappeared and could not be traced.
My question is: why have the Frontex patrols not started already in the Mediterranean? When will they be started? And what is the Presidency doing about this?
(FR) Minister, I was head of the election observation mission in Mauritania. I can tell you that not a week goes by without a boat arriving, running aground, and requesting assistance, during its voyage to the Canaries. These poor souls must be accommodated, and, as may sometimes be the case, they must be accommodated in the Mediterranean waters.
I should therefore like to know what resources the European Union - this European Union that uses up so many resources on protecting its borders - is making available to neighbouring countries, that is to say, to Mauritania, which is a transit country - these countries are not migrant countries, but merely transit countries and host countries - and what resources the European Union is putting in place to help these countries to manage this issue.
We will not be doing enough if we consider the problem of refugees only in terms of how we can best secure our external borders.
Since I have also mentioned the numerous initiatives taken by the European Union, including the African Union/European Union Summit in Tripoli, it would be misguided to consider only Frontex and its role in combating the problem. The issue is, after all, just how we can pursue our strategy together with the African countries. We have already discussed with Nigeria how good governance can help keep people in their own countries, while at the same time beginning to enjoy prospects in such areas as education, training, schools, health and job creation where they live. That is the most important thing. I hope that this issue will be taken up at the European Union/African Union summit meeting.
Terrible things often happen at sea, but, in the past, where it was aware that people-smugglers were operating, the European Union has helped to supply the boat people, at short notice, with lunch parcels, and, while it has to be said that these were not enough to ensure their safe arrival, they did receive support.
We can agree, then, that it is the Member States that are responsible for the defence of the external borders, while Frontex can be called on to act in a supporting role by - for example - monitoring a stretch of the sea or of a land frontier.
Subject: Security or freedom for European citizens at airports
Has the Council assessed the measures prohibiting the transport of liquids during flights in terms of their effectiveness in thwarting terrorism and in terms of the undesirable consequences for the economy, health and justice, freedom and security for members of the public at large, who are having their personal items confiscated unjustifiably, being deprived of or having to pay dearly for drinking water, and being badly treated by the security services at European airports, with no control over the quality of those services which they provide to the public?
I am sure that Mrs Panayotopoulos-Cassiotou is aware that we would all like to have the opportunity or the freedom to travel in ways other than we are, but, measures have been taken in the European Union in the form of the Regulation that the Commission adopted in October 2006, in order that a certain standard of safety should be guaranteed. The adoption of this regulation is a matter for the Commission, which has been supported in this by the Civil Aviation Safety Committee, which is composed of representatives from the Member States and was acting in accordance with its own rules.
Since the Commission has undertaken to have these measures reviewed six months following their adoption, questions pertaining to this regulation should be addressed directly to the Commission, which is responsible for such a review.
I would remind the honourable Member and the House that the Council's functions as regards air safety is limited to the examination of legislative proposals on the framework conditions for the relevant safety measures, further to which the Council and your House are currently discussing the Commission's proposal for a Regulation of the Council and Parliament to lay down common rules for safety in civil aviation, which it is intended should replace the Regulation currently in force.
(EL) Thank you, Minister, for your reply. My question was whether citizens have any facility for filing complaints which could then be taken into account by the Commission and, if you, as the Council, could not propose the free distribution of water, even if just for short trips, and if you are seeing to an environmental evaluation of waste from this measure.
Mrs Panayotopoulos-Cassiotou, I do believe that it is in everyone's interests, particularly of the travellers themselves, that they should be able to fly with the maximum of safety. None of this was done on the spur of the moment, and there were concrete reasons why security under these conditions had to be guaranteed.
It is certainly important that the persons involved be asked just what all this achieved. It is unfortunate that there are at present no other mechanisms for examining things in a more transparent manner and perhaps as simply as was formerly the case, but none of the members of the public who are happy to avail themselves of their freedom of movement and their freedom to travel would understand persons responsible for their safety and freedom not themselves guaranteeing the highest possible standard of security. If new technical developments make it possible to do this in new ways without such hindrances, then all parties will surely be happy to accept them.
Further to the points that you have made, despite all the information provided as to all the things that may no longer be taken through the checkpoints, there are still far too many members of the public taking their own bottles of mineral water and fruit juice or other items with them. If people were to take some responsibility for themselves, then, it might well help reduce the amount of rubbish.
I can advise the honourable Member that there is a hearing on that tomorrow.
Picking up on what the President-in-Office has just said, does he feel that the sentiments expressed in this question are naive and include insinuations, cheap generalisations and, I would say, criticisms of valued security staff at our airports? Further, would the Council agree that perhaps, for example, paying a bit more for water and sacrificing some convenience at our airports is a small price to pay if it means increased security for passengers, lower risks of terrorist attacks and improved welfare for all people using the airports, whether departing, arriving or transiting through airports?
(LT) Madam President, Minister, a month ago in this venue the same question was put to a European Commission representative, but we did not get a clear answer. Really, I agree, the most important priority is safety, but nonetheless it is probably time to review that decision and either ease off on that measure or get strict with it. What do you think?
(EL) Madam President, I am sorry but I can only assume two things: either that my supplementary question was not translated or that the President-in-Office of the Council did not reply at all to what I asked him.
I asked specific questions: if I, like any other European citizen, can voice my complaint following this control. I also asked about the waste ...
(The President cut off the speaker)
Since these things happen on a local basis, I am not aware of any complaints, but I will say quite clearly - and this is where I agree with the honourable Member - that the issue here is not the protection of the environment and the possibility of someone's freedom to travel being restricted, but rather security; to all those affected, I would like to say - and in doing so I am giving my backing to the security personnel who have to carry out checks - that, when competition produced increased numbers of passengers, what matters is their safety and not that they be restricted.
As we have learned from events in the United Kingdom, it may well be enough to exploit one, two or three of such loopholes. It is right and proper that, after a given time, measures be reviewed in order to ascertain whether or not they have achieved their purpose. Not everything needs to be regulated all the time, but certain measures must be brought in, and, when they are, it is necessary that the public accept a certain amount of responsibility for themselves.
The fact is that so much information has been made available that the waste that has to be collected - ranging from lighters to bottles larger than 100 ml - would not be there in the first place, if people had given the matter a little thought before embarking on a flight.
Subject: Gay Pride marches
As a reaction to the opposition to and attacks on some Gay Pride marches both inside and outside the EU in 2006, the European Parliament adopted a resolution on 16 June 2006 on the increase in racist and homophobic violence in Europe. This resolution recalled that European States have a duty to allow such marches and to protect participants, and notably condemned the Russian authorities' decision to ban the first Gay Pride in Moscow on 27 May 2006.
With the season of Gay Pride marches now approaching, concerns arise regarding the effective protection of participants in EU Member States, while there is open opposition to the Moscow Gay Pride march taking place this year again.
What measures will the Council take to ensure that Member States' authorities effectively protect participants? How would any incident of intolerance of the LGBT community affect the Council's relationship with other governments?
The Presidency takes the view that discrimination on the grounds of race, ethnic origin, religion or outlook on life, disability, age or sexual orientation is incompatible with the foundational principles of the European Union, and the EU institutions have denounced such discrimination whenever it has appeared in any form whatever; I would also refer you to the debate held here in this House a few weeks ago.
The Presidency also promotes freedom of assembly and association and expresses opposition to discrimination on the grounds of sexual orientation, and I will take this opportunity to reiterate that any increase in racist and homophobic violence in Europe or elsewhere in the world is a matter of concern to it. By virtue of the powers conferred upon it by the Treaties, the European Union pursues with determination an explicit policy of combating the phenomena to which I have referred not only within its own borders but also through its external policy measures; in its foreign relations, the European Union actively endeavours within the United Nations to combat discrimination, including discrimination on the grounds of sexual orientation, and so it was that it, with others, in 2006, mounted a successful campaign for groups of homosexuals, lesbians, bisexuals and transsexuals to be unconditionally granted consultative status by the Committee for Non-Governmental Organisations of the United Nations Economic and Social Council.
Those are indeed fine sentiments, but what I am interested in is whether we are translating the sentiments into action. We have EU Member States not only banning Gay Pride marches in the case of Poland, getting a condemnation from the European Court of Human Rights; now we have the Vilnius authorities saying that the EU Equal Opportunities Bus cannot be received in the city. Surely this is a matter of breach of Article 6 of the EU Treaty on Human Rights and Article 13 of the EC Treaty on non-discrimination.
What is the Council and the Presidency saying to the Governments of Poland and Lithuania and other EU countries which are not respecting equality law? Is Vilnius the right place to locate the Gender Institute in the light of these very disturbing tendencies in that city?
Madam President, Baroness Ludford, I am aware of the debates that have been held in your House, in one of which, held recently, we participated, but what I can say is that there was a pro-tolerance demonstration in Poland, a few months ago now, at the end of last year, and that there were opportunities for demonstrations until quite recently. The presidency will always denounce the things to which you refer when they occur within the European Union.
As for those things over which the European Union has no influence, you may be assured that we will raise them in dialogues, certainly in the human rights dialogue between the European Union and Russia.
I do not at the present time have any information relating to the cases of possible bans to which you refer, in which the equality bus was not permitted to travel further or was not allowed to be received, but I will act on your suggestion and investigate them. Perhaps you could inform us, the Presidency, as to in which country that actually happened.
Subject: Human rights in Chechnya
President Putin has appointed Mr Kadyrov as Chechen President, although the Chechens were unable to vote, and while aware of the fact that Kadyrov is described by independent human rights organisations as a commander of death squads.
How does the Council assess the situation in Chechnya, and what steps is it taking to restore democracy, the rule of law and human rights in that country?
Mr Posselt, we do share the concern evident in your question on the position concerning human rights and fundamental freedoms in the Northern Caucasus and Russia as a whole, and, for that reason too, we are keeping developments under continual observation.
The Council regularly brings this concern to Russia's attention in the course of the EU/Russia dialogue, to which I have just made reference in another instance, and various levels have been established at which concerns may be raised with the Russians, not only in policy dialogue at summits and ministerial meetings, but also at the human rights consultations which were introduced in March 2005 under the presidency of Luxembourg and now take place twice a year.
At these consultations, the EU regularly expresses its particular concerns in relation to the situation in the Chechen Republic. The fifth human rights consultations are now a fixed component in relations between the EU and Russia, and the latest round took place on 3 May, with the situation in Chechnya on its agenda.
While we are on this subject, I should also like to mention that the TACIS action programme for social and economic reconstruction in the Northern Caucasus, which is funded by the EU to the tune of EUR 20 million, has now become operational, and it offers the prospect of positive developments being brought about.
(DE) Mr President-in-Office, just as the Federal Chancellor, at the weekend, demonstrated that it is possible to combine firmness of purpose and faithfulness to principle with diplomatic adroitness, you are doing the same here.
I would like to ask now - and this is a very practical question - just what can be done to improve access to Chechnya. Are you doing anything to this end? Secondly, elections in Chechnya are held under the supervision of the OSCE, and the Council of Europe has done a great deal too. All that has been brought to nothing. Would it not be possible for the EU, as a community within the Council of Europe and the OSCE, to press for new initiatives for direct action in Chechnya?
Mr Posselt, I do not believe that you need me to tell you what the security situation in Chechnya is like, or that it does indeed make access more difficult, but the Council of Europe's commissioner for human rights recently ascertained, on a visit there, that a certain amount of progress had been achieved there in terms of economic development, although this must, as you say, be brought home to Russia in frank dialogue. Where programmes have become operational, the attempt should be made to implement them as fully as possible in order that they may actually have an impact on those whom they are meant to serve.
Subject: Tariffs on light bulbs
Will the Presidency-in-Office be actively seeking agreement to reduce, or ideally remove, the import tariffs on energy-efficient light bulbs from China which come up for review this October? What is the Council's assessment of the cost-benefit implications for EU consumers if these tariffs were to be withdrawn? Specifically which Member States currently oppose such tariff withdrawal?
Mr Bushill-Matthews, the Council would refer you in the first instance to its answer of 5 March of this year to the written question on this subject, in which it explained why it was that, in 2001, anti-dumping tariffs were imposed on the import of integrated electronic compact fluorescent lamps originating from the People's Republic of China, and in which it also stated that the Commission, on 17 July 2006, had begun a review further to the imminent cessation of these measures' applicability in line with Article 11(2) of the Anti-Dumping Regulation and that it was expected that this review would be completed within at most 15 months, that is to say by October 2007.
Once the Commission has arrived at its conclusions, it will forward a proposal to the Council, which will then have a month in which to decide whether or not to agree to it. No such proposal has as yet been submitted to the Council, nor is it as yet aware of the final positions taken by the Member States.
I can assure you, however, that any decision will take the interests of all parties into account. I am sure that you will understand that the Commission and the Council, when enacting trade protection measures, constantly consider the facts and the various interests involved - for example those of producers, users, importers and consumers - and try to keep them in balance in order to make it possible for a suitable level of protection to be guaranteed to the branch of industry in question. What that means is that action will be taken only to such an extent as will make it possible for the Community sector in question to be protected against unfair practices in third countries, and only for such a length of time as is in the interests of the Community.
Well that was a most diplomatically crafted answer, but perhaps I could try again in a slightly different context. I see announced in the paper today that a certain food processing company is now asking for protection against imports of sweetcorn from Thailand. Is the Council - not the Commission - concerned at the growing tide of protectionism coming up from fellow Member States and is the Council under your Presidency going to provide any leadership to combat this?
I can assure you that my answer to you was not diplomatic in character, but had to do with various things that have to be considered not by the Presidency alone, but by the Member States together, since various interests - the interests of what are now 27 Member States - are affected.
I also made it clear that there are various users or consumers, together with importers, manufacturers and competitors, to consider. I do believe that it is right in principle that we have named October 2007 as the target date for reviewing whether the present protection, as it is laid down, is still appropriate in terms of time or whether there has to be a response on the part of the European Union.
I am not familiar with the case to which you refer, but I do believe that it is the Commission's practice to consider the various areas before possibly suspending the protection mechanism. The question that arises for me and for the Presidency, not least from the discussions we have had is that, if all these things had not had an influence on our process of deliberation, it is to be expected that there would be anger directed at the European Union from certain Member States, because it would have been seen as not keeping the different interests in balance.
Subject: Agreement on facilitation of the visa system for nationals of the Russian Federation
The European Union recently facilitated the visa system for nationals of the Russian Federation on the basis of the agreement reached at the St. Petersburg summit in 2003.
This means that residents of Abkhazia and South Ossetia, two secessionist regions of Georgia not recognised by the international community, will be able to benefit from this new visa system since they all hold Russian passports.
No such agreement exists with Georgia, making Russian nationality appear more advantageous for people in those two separatist regions and further distancing them from the other parts of Georgia.
Given that the European Union is pursuing a peaceful settlement to the conflicts in Abkhazia and South Ossetia and working for their rapprochement with Georgia, what will it do to remedy this situation? Are there any plans to enter into negotiations in the near future on a similar agreement with Georgia in order to grant the peoples of the Southern Caucasus the same rights?
The intention is that the agreement between the European Community and the Russian Federation on the facilitation of the visa system should enter into force with effect from 1 June 2007, and this, too, was the subject of a debate here in this House a few weeks ago. The object of this agreement is to make it easier to issue visas for a planned stay of no more than 90 days in duration for nationals of the Russian Federation travelling to EU Member States, or for citizens of the European Union travelling to the Russian Federation.
According to this agreement, a national of the Russian Federation is a person possessing Russian Federation nationality or having acquired it in accordance with Russia's own regulations. The consequence of that is that, in accordance with the law as it currently stands, the agreement is applicable to all Russian citizens irrespective of the country in which they live.
No initiatives have been taken to mandate the Commission to commence negotiations on a similar agreement with Georgia, for provision is already made in the EU-Georgia action plan and within the European Neighbourhood Policy for the initiation of a dialogue on the transit of persons, with specific reference to issues of return and the visa problem.
(FR) Minister, you have given me exactly the same answer that Mrs Ferrero-Waldner gave me three times, but you are not in fact answering the question.
The question concerns the facilitation of the visa system for persons residing on Georgian territory, in Abkhazia or South Ossetia, and to whom Russia has kindly offered nationality by issuing them with Russian passports - even though these people are Georgian - to the extent that the people of Georgia are subject to a system of double standards.
My question is this: did you weigh up the fact that, when the visa system was facilitated for Russian citizens, those persons, to whom Russia has granted nationality, with passports in support of this, and who, residing on Georgian territory, are Georgians from Abkhazia or South Ossetia, were going to benefit from the facilitation of the visa system, while the people of Georgia themselves would not benefit from it?
(DE) Mr President-in-Office, what is the Council's position as regards similar favourable visa arrangements for states such as Ukraine, Moldova and Belarus? I think it very important that we should not forget them.
I can tell Mrs Isler Béguin that, if the Commission and the Council have given the same answer three times over, that does not mean that they have given a wrong or incomplete one; that is the legal position. Listening to your question, though, I alighted on the political issue of how one can - in view of the frozen conflicts in these regions - make concessionary arrangements for the citizens in, for example, Georgia or - as Mr Paleckis has just pointed out - in other countries. These issues are the subjects of negotiations in the context of the specific relationships, and with Georgia, for example, within the framework of the neighbourhood policy. It is quite clear to me that the special relationship between the EU and Ukraine or Belarus makes it necessary for us, in these specific cases, to keep on trying to bring about such agreements in accordance with the provisions of the EU and with the Schengen regime.
Thank you, President-in-Office and thank you all for helping us get through more questions than I anticipated.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 19.05 and resumed at 21.00)